—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 29, 1996, convicting him of criminal possession of stolen property in the third degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*572The defendant’s contention that the prosecution did not produce legally sufficient evidence at trial to prove that he knew the vehicle in his possession was stolen is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s acquittal on the robbery charge does not preclude his conviction of criminal possession of stolen property charges (see, People v Martinez, 216 AD2d 586).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.